Citation Nr: 0614717	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-11 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable evaluation for a 
chronic ingrowing left great toenail.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant, M.B., J.H., L.M.

INTRODUCTION

The veteran served on active duty from February 1958 to 
August 1962. This matter comes on appeal from  June 2003 and 
February 2004 rating decisions by the Portland, Oregon, VA 
Regional Office (RO).

The issues of service connection for hearing loss and a low 
back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus developed as a consequence of the veteran's 
exposure to acoustic trauma during military service.

2.  A chronic ingrowing left great toenail is manifested by a 
need for regular care and constant pain.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service. 38 U.S.C.A. 
§§ 5103, 5103A, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.159 (2005).
 
2.  An initial rating of 10 percent for a chronic ingrowing 
left great toenail is warranted. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.118, Code 7819 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
January 2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The January 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decisions on appeal were 
in June 2003 and February 2004.  Notice fully complying with 
the provisions of the VCAA was provided to the veteran in 
January 2003.  Therefore, the veteran did receive proper VCAA 
notice prior to the initial rating decision denying his 
claim.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  VA examinations 
addressing the issues on appeal have been conducted. For the 
reasons set forth above, and given the facts of this case, 
the Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

A chronic ingrowing left great toenail is rated on impairment 
of function. See 38 C.F.R. § 4.118, Code 7819.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt  
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 


Analysis

The veteran in effect maintains that his exposure to acoustic 
trauma as a tank repairman while on active duty caused him to 
have tinnitus. The record is equivocal on this matter. In 
January 2004, a VA examiner concluded that the veteran's 
tinnitus was not related to service. J.J.K., M.D., however, 
in May 2004 expressed the opinion that tinnitus was related 
to the noise exposure the veteran encountered in service. 
Further, the veteran testified at his personal hearing in 
February as to the noisy conditions in which he performed his 
duties as a tank repairman. Consequently, the Board believes 
the evidence is in equipoise. Resolving the benefit of the 
doubt in the veteran's favor, service connection for tinnitus 
is in order. 38 U.S.C.A. §§ 5103, 5103A, 1131; 38 C.F.R. 
§§ 3.303, 3.159.

Turning to the issue of an initial compensable rating for the 
left great toe condition, the Board notes that disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by objective clinical findings with the criteria set forth in 
the rating schedule.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. Part 4 (1999).  Moreover, it is the intent 
of the Schedule for Rating Disabilities (Part 4) to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  38 C.F.R. § 4.59 (1999).  This is 
to say that, even absent a definable limitation of motion, 
where there is functional disability due to pain, supported 
by adequate pathology, compensation may be warranted.  
38 C.F.R. § 4.40 (1999); See DeLuca v. Brown, 8 Vet. App. 202 
(1995). Here, no limitation of motion or other functional 
impairment of the left great toe was evident at the time of 
the VA examination in December 2003. However, the veteran has 
given a credible history of constant pain of the left great 
toe, which also requires regular care. Again resolving the 
benefit of the doubt in his favor, the Board finds that an 
initial rating of 10 percent based on pain associated with 
the left great toe is warranted. 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.40, 4.59, 4.118, Code 7819; DeLuca. 

ORDER


Service connection for tinnitus is granted.

An initial evaluation of 10 percent for a chronic ingrowing 
left great toenail is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

The veteran essentially contends that an in service injury in 
July 1961in which a car fell on him resulted in chronic back 
problems and left him susceptible to the post-service low 
back injuries he sustained. Although the record contains the 
report of a VA examination conducted in December 2003, it 
does not completely address the veteran's assertions. 
Further, the veteran and his representative have strongly 
disputed the adequacy of the VA audiology examination he 
received that same month. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The veteran should be scheduled for a 
VA orthopedic examination at the Portland 
VA Medical Center. The veteran's claims 
file must be available to the examiner for 
review in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail. An opinion should be provided 
as to the likelihood that residuals of the 
in service injury sustained by the veteran 
left him susceptible to the post-service 
injury he incurred in 1989. The question 
of whether any current low back pathology 
is otherwise related to the veteran's 
military service also should be addressed. 
All opinions expressed must be supported 
by a complete rationale.

3.  The veteran should be scheduled for a 
VA audiology examination at the Portland 
VA Medical Center. The veteran's claims 
file must be available to the examiner for 
review in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail. An opinion should be provided 
as to the likelihood that the veteran has 
a hearing loss disability for VA 
compensation purposes as a consequence of 
exposure to acoustic trauma in service. 
All opinions expressed must be supported 
by a complete rationale.

4.  On completion of the above 
development, the RO should review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and the appropriate period of time to 
reply.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


